    Case: 1:19-cv-07012 Document #: 59 Filed: 10/26/20 Page 1 of 2 PageID #:399




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  KATHERINE MARTINEZ, individually and on
  behalf of all others similarly situated,

                         Plaintiff,

         v.                                          Case No.: 1:19-CV-7012

  NANDO’S RESTAURANT GROUP, INC.

                         Defendant,




                      PLAINTIFF’S UNOPPOSED MOTION FOR
                 FINAL APPROVAL OF CLASS ACTION SETTLEMENT


       For the reasons stated in their accompanying Memorandum of Law, Plaintiff Katherine

Martinez, on behalf of herself and the settlement class she seeks to represent, moves this Court to

enter her proposed order and grant final approval of this class action settlement. Defendant

Nando’s Restaurant Group, Inc. does not oppose this motion.


Dated: October 26, 2020                      Respectfully submitted,

                                             Katherine Martinez individually and on behalf of all
                                             others similarly situated,

                                             By:     /s/    David Fish
                                                     One of Plaintiff’s Attorneys

                                             David Fish (dfish@fishlawfirm.com)
                                             Mara A. Baltabols (mara@fishlawfirm.com)
                                             THE FISH LAW FIRM, P.C.
                                             200 East Fifth Avenue, Suite 123
                                             Naperville, Illinois 60563
                                             docketing@fishlawfirm.com
     Case: 1:19-cv-07012 Document #: 59 Filed: 10/26/20 Page 2 of 2 PageID #:400



                                     CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Plaintiff’s
Motion for Final Approval was served via ECM/CF filing system on October 26, 2020 to all counsel of
record.

Date: October 26, 2020                           Respectfully Submitted,

                                                         /s/ David Fish

                                                         David Fish (dfish@fishlawfirm.com)
                                                         Mara Baltabols (mara@fishlawfirm.com)
                                                         THE FISH LAW FIRM, P.C.
                                                         200 East Fifth Avenue, Suite 123
                                                         Naperville, Illinois 60563
                                                         630.355.7590
                                                         630.778.0400
                                                         docketing@fishlawfirm.com




                                                     2
